     Case 2:19-cv-10341-WBV-DMD Document 50-1 Filed 07/23/19 Page 1 of 15




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 OFFICIAL COMMITTEE OF                          *          CIVIL ACTION NO. 2:19-cv-10341
 UNSECURED CREDITORS OF
 FIRST NBC BANK HOLDING                         *          SECTION: “D” (3)
 COMPANY
                                                *
                     v.
                                                *
 ASHTON RYAN, JR., ET AL
                                          *     *      *

                       GOVERNMENT’S MEMORANDUM IN
                  SUPPORT OF MOTION TO INTERVENE AND STAY

       The Attorney for United States of America, through the undersigned Assistant United

States Attorneys (the “United States” or the “Government”), moves this Honorable Court to

intervene under Rule 24 of the Federal Rules of Civil Procedure for the limited purpose of staying

all discovery in the instant proceedings until the conclusion of an ongoing federal criminal

investigation involving, among others, Gregory St. Angelo, other First NBC Bank officers, First

NBC employees, and the same facts, evidence, witnesses, and circumstances at issue in this civil

matter. In support of its request, the Government contends:

I.     BACKGROUND

       The United States is in the midst of an ongoing criminal investigation involving First NBC

Bank, as evidenced by the publicly filed charges against three individuals, Jeffrey Dunlap

(“Dunlap”), Gregory St. Angelo (“St. Angelo”), and Kenneth Charity (“Charity”). See Exhibit A,

(Bill of Information in United States v. Jeffrey Dunlap, Criminal No. 18-99 “B” (E.D. La. May 14,

2018) (Lemelle, J.) (the “Dunlap Bill of Information”); Bill of Information in United States v.

Gregory St. Angelo, Criminal No. 19-55 “J” (E.D. La. March 22, 2019) (Barbier, J.) (the “St.
     Case 2:19-cv-10341-WBV-DMD Document 50-1 Filed 07/23/19 Page 2 of 15



Angelo Bill of Information”); Bill of Information in United States v. Kenneth Charity, Criminal

No. 19-90 “I” (E.D. La. May 14, 2018) (Africk, J.) (the “Charity Bill of Information”))

(collectively, the “Bills of Information” and the “Charged Defendants”). Two of the defendants

charged in the Bills of Information, Dunlap and St. Angelo, have already pleaded guilty. Charity

is set to plead guilty on July 30, 2019.

         All three Bills of Information allege that the Charged Defendants conspired with Bank

President A and other First NBC Bank employees, including Bank Officer B, to defraud First NBC

Bank. The Bills of Information allege the Charged Defendants and certain First NBC Bank

employees engaged in the following conduct, among other things:

    •    Disguising the true financial status of the Charged Defendants, who had, or whose
         associated entities had, significant borrowing relationships at the bank;

    •    Concealing the accurate performance of loans to the Charged Defendants or their
         associated entities;

    •    Misrepresenting the purpose of the loans to the Charged Defendants or their associated
         entities;

    •    Providing false or inaccurate personal financial statements about the assets and liabilities
         of the Charged Defendants;

    •    Unjustly enriching certain First NBC Bank Officers and employees; and

    •    Creating false tax credit investments.

See Ex. A (Bills of Information). The Bills of Information allege that these false and fraudulent

actions were memorialized in the bank’s books and records. Id. 1 The Bills of Information also

allege the bank fraud conspiracies occurred at a time unknown but prior to 2006 and continuing

through April 2017. See Ex. A (Bills of Information). 2


1
  See Dunlap Bill of Information at ¶ A.13; St. Angelo Bill of Information at ¶¶ 12, 17; Charity Bill of Information
at ¶ A.13.
2
  The Dunlap Bill of Information alleges the bank fraud conspiracy began at a time unknown but prior to July 2009
and through in or around December 2016. See Dunlap Bill of Information at 3.

                                                          2
     Case 2:19-cv-10341-WBV-DMD Document 50-1 Filed 07/23/19 Page 3 of 15



        The Government’s investigation is ongoing, and because of grand jury secrecy rules, facts

beyond what has been publicly alleged in the Bills of Information and other public filings, cannot

be disclosed. However, should other borrowers, First NBC Bank officers, directors, or employees

be charged, the Government’s proof will involve First NBC Bank internal records, First NBC Bank

public filings, the records of its internal and external auditors, bank examination records, and

testimony of First NBC Bank employees, officers, directors, auditors and examiners.

        The Complaint in the instant matter covers the same time frame and operative facts, names

two of the Charged Defendants, Dunlap and St. Angelo, involves testimony from the same

witnesses, and alleges the same type of fraud against the bank. Compare Ex. A (Bills of

Information) to Complaint.

        Ashton Ryan and William Burnell have joined St. Angelo’s Motion to Stay the entire

proceedings. Rec. Docs. 16, 25, 30. Marc Bell and the Ernst and Young LLP (“EY”) defendants

take no position on a stay, and Mary Beth Verdigets does not oppose it. Rec. Docs. 17, 21. Bell,

EY, and Verdigets make a limited objection to the stay, requesting the stay allow them to file

motions to dismiss and compel arbitration, which do not require discovery. Id. These limited

objections to St. Angelo’s Motion to Stay do not affect the Government’s Motion for a stay of

discovery. Plaintiff opposes a stay of the entire litigation and discovery. The other defendants do

not oppose the Government’s request to stay discovery. 3

        The Government has a significant interest in intervening in this case to stay discovery in

its entirety to manage the scope and manner of discovery in the criminal case and to protect the

integrity and truth-seeking function of the criminal proceeding. The Fifth Circuit and district courts

have created a six-factor test based on Campbell v. Eastland, 307 F.2d 478 (5th Cir. 1962), that


3
  The Government’s request for a stay of discovery would not prevent the filing of responsive pleadings or motions
to dismiss.

                                                         3
      Case 2:19-cv-10341-WBV-DMD Document 50-1 Filed 07/23/19 Page 4 of 15



guides trial courts in determining whether a stay is warranted pending the outcome of a criminal

proceeding. As discussed below, all six factors weigh toward granting a complete stay of discovery

in the civil case. Prejudice to the Plaintiffs will be minimal because it is unlikely that the Plaintiffs

will be able to obtain testimony or documents from the parties, most of whom are likely to invoke

their Fifth Amendment Privilege against self-incrimination. See Rec. Docs. 16, 25, 30. Thus,

Plaintiffs would not be able to proceed to trial anyway, until the criminal proceeding is complete.

In contrast, the criminal investigation will be prejudiced and its truth-seeking mission thwarted

should the Court permit the liberal civil discovery process to begin.

II.     ARGUMENT AND AUTHORITIES

        A.      The Court Should Grant the Government’s Motion to Intervene.

        Rule 24 provides for intervention as “of right” and “permissive” intervention. Intervention

as of right “must” be granted when the movant timely files a motion “claim[ing] an interest relating

to the property or transaction which is the subject of the action, and is so situated that disposing of

the action may as a practical matter impair or impede the movant’s ability to protect its interest,

unless existing parties adequately represent that interest.” Fed. R. Civ. P. 24(a)(2). Permissive

intervention may be granted where the movant “has a claim or defense that shares with the main

action a common question of law or fact.” Fed. R. Civ. P. 24(b)(2). The Government’s Motion

satisfies both of these provisions.

        The Court should grant leave to intervene as of right because the Government has an

interest in the civil action that is not adequately protected by the parties in this case. Specifically,

the United States has a strong law enforcement interest in managing the scope and manner of

discovery in the criminal case, protecting the integrity of the criminal proceedings and the truth-

seeking process, and preventing the civil discovery process from impairing or influencing the

evidence and testimony that is expected to be offered in the criminal case. See, e.g., SEC v.

                                                   4
    Case 2:19-cv-10341-WBV-DMD Document 50-1 Filed 07/23/19 Page 5 of 15



Mutuals.com, Inc., No. 3:03-CV-2912-D, 2004 WL 1629929, at *1-2 (N.D. Tex. July 20, 2004)

(granting U.S. Attorney leave to intervene as of right to stay discovery in SEC enforcement action

in deference to related criminal case based on law enforcement interest, and inadequacy of SEC to

protect U.S. Attorney’s interest given SEC’s obligation to follow civil discovery rules).

       Alternatively, the Court should grant permissive intervention because the civil case and the

criminal case share common questions of law and fact. The two cases arise out of the same scheme

(bank fraud and intentional misconduct by First NBC Bank officers, employees and borrowers)

involving the same lending relationships, banking practices, auditors, and witnesses to these

events. Courts routinely allow the Government to seek a stay of discovery in civil cases until the

resolution of related criminal cases because “the similarity of issues in the underlying civil and

criminal actions is considered the most important threshold issue in determining whether to grant

a stay.” Dominguez v. Hartford Fin. Servs. Grp., Inc., 530 F. Supp.2d 902, 906-07 (S.D. Tex.

2008); see also Waste Management of Louisiana, LLC v. River Birch, Inc., Civil Action No. 11–

24052012, 2012 WL 520660, at *4 (E.D. La. Feb. 15, 2012); see also Southeast Recovery Group,

LLC v. BP America, Inc., 278 F.R.D. 162, 168 (E.D. La. 2012).

       Intervention is especially justified where, as here, the Government seeks to intervene to

stay discovery to avoid disrupting the progress of a criminal investigation. Warren v. Geller, No.

CIV. 11-2282, 2013 WL 1455688, at *9 (E.D. La. Apr. 9, 2013) (granting Government’s motion

to intervene and stay where civil discovery could disrupt criminal investigation); see also SEC v.

Stanford International Bank No. 3:09-CV-298-N, 2010 WL 11492395, at *3 (N.D. Tex. Jan. 5,

2010) (granting Government’s motion to intervene and stay discovery because the balance of

interests weighed in favor of staying discovery pending resolution of the parallel criminal case).

Accordingly, the Court should grant the Government’s Motion to Intervene.



                                                 5
    Case 2:19-cv-10341-WBV-DMD Document 50-1 Filed 07/23/19 Page 6 of 15



       B.      Courts Routinely Grant Stays of Civil Proceedings Pending the Outcome of
               Criminal Investigations.

       This Court has the authority to stay civil proceedings pending the outcome of an ongoing

criminal investigation. See, e.g. United States v. Kordel, 397 U.S. 1, 12 n.27 (1970); Waste

Management of Louisiana, WL 520660, at *3; Southeast Recovery Group, 278 F.R.D. at 165-168;

S.E.C. v. Offill, Civil Action No. 3:07-CV-1643-D, 2008 WL 958072, at *2 (N.D. Tex. Apr. 9,

2008); Dominguez, 530 F. Supp. 2d at 905. The seminal case on this issue in this circuit is

Campbell v. Eastland, 307 F.2d 478 (5th Cir. 1962), wherein the Government sought a stay of

discovery from individual plaintiffs who filed a tax refund case. In Campbell, Judge Wisdom

outlined the following roadmap for the trial courts considering whether to grant a stay civil

discovery proceedings pending the result of an ongoing criminal investigation or prosecution:

       There is a clearcut distinction between private interests in civil litigation and the
       public interest in a criminal prosecution, between a civil trial and a criminal trial,
       and between the Federal Rules of Civil Procedure and the Federal Rules of Criminal
       Procedure. [B]ut these distinctions do not mean that a civil action and a criminal
       action involving the same parties and some of the same issues are so unrelated that
       in determining good cause for discovery in the civil suit, a determination that
       requires the weighing of effects, the trial judge in the civil proceeding should ignore
       the effect discovery would have on a criminal proceeding that is pending or just
       about to be brought. The very fact that there is clear distinction between civil and
       criminal actions requires a government policy determination of priority: which case
       should be tried first. Administrative policy gives priority to the public interest in
       law enforcement. This seems so necessary and wise that a trial judge should give
       substantial weight to it in balancing the policy against the right of a civil litigant to
       a reasonably prompt determination of his civil claims or liabilities.

Id. at 487. Campbell advised trial courts to be sensitive to the differences of the policies and

objectives of the “well-stocked battery of discovery procedures” of the Federal Rules of Civil

Procedure and the “far more restrictive” rules governing criminal procedure. Id. Otherwise,

defendants in a criminal proceeding may be able to access information through the civil discovery

that they would not have been able to receive under the more stringent criminal discovery rules.

Id. at n. 12. Courts have repeatedly stressed this concern when considering whether to grant a stay.

                                                  6
    Case 2:19-cv-10341-WBV-DMD Document 50-1 Filed 07/23/19 Page 7 of 15



Campbell, 307 F.2d at 487; Southeast Recovery Group, 278 F.R.D. at 167; Dominguez, 530 F.

Supp. 2d at 907-08; S.E.C. v. Mutuals.com, Inc., No. Civ.A.3:03-CV-2912-D, 2004 WL 1629929,

*2 (N.D. Tex. July 20, 2004); Agran v. City of New York, No. 95 CIV. 2170 (JFK), 1996 WL

263023, at *2 (S.D.N.Y. May 16, 1996); Twenty First Century Corp. v. LaBianca, 801 F. Supp.

1007, 1010 (E.D.N.Y. 1992); In re Ivan F. Boesky Secs. Litig., 128 F.R.D. 47, 50 & n.2 (S.D.N.Y.

1989).

         District courts within the Fifth Circuit have considered several factors in determining

whether a stay should be granted, including: “(1) the extent to which the issues in the criminal case

overlap with those presented in the civil case; (2) the status of the criminal case, including whether

the defendants have been indicted; (3) the private interests of the plaintiffs in proceeding

expeditiously, weighed against the prejudice to plaintiffs caused by the delay; (4) the private

interests of and burden on the defendants; (5) the interests of the courts; and (6) the public interest.”

Waste Management, 2012 WL 520660, at *3-4; Southeast Recovery Group, 278 F.R.D. at 166-67;

Dominguez, 530 F. Supp. 2d at 905; Mutuals.com, 2004 WL 1629929, at *3; State Farm Lloyds v.

Wood, Civil Action No. H-06-503, 2006 WL 3691115, at *1-2 (S.D. Tex. Dec. 12, 2006); Heller

Healthcare Fin., Inc. v. Boyes, No. CIV.A. 300CV1335D, 2002 WL 1558337, at *3-4 (N.D. Tex.

July 15, 2002).

         C.       The Government Has Demonstrated the Special Circumstances and
                  Prejudice Necessary to Support a Stay in This Matter.

         As set forth below, all six factors weigh in favor of the Government’s request to intervene

and stay this civil case.

                  1.    The facts of the criminal investigation are similar, if not identical, to
                        the facts of the civil case.

         Courts are clear that the similarities in the facts and issues between the civil suit and the

criminal matter must be compelling if not “the most important” factor in the analysis of whether

                                                   7
    Case 2:19-cv-10341-WBV-DMD Document 50-1 Filed 07/23/19 Page 8 of 15



to grant a stay. Waste Management, 2012 WL 520660, at *4 (citing cases); Dominguez, 530 F.

Supp. 2d at 907-08 (“the similarities of issues in the underlying civil and criminal actions is

considered the most important threshold issue in determining whether to grant a stay.”); Wood,

2006 WL 3691115, at *2 (same); Librado, 2002 WL 31495988, *2 (“the most important factor at

the threshold is the degree to which the civil issues overlap with the criminal issues”). Here, there

is a common nucleus of operative facts in both the civil and criminal matters. While grand jury

secrecy rules prevent the Government from disclosing details of an ongoing criminal investigation,

the United States has filed three Bills of Information concerning fraud at First NBC Bank. See Ex.

A (Bills of Information). The information in the public record alleges that the Charged Defendants

conspired with Bank President A, Bank Officer B, and other unnamed bank employees to defraud

First NBC Bank and others including regulators, examiners, and investors. See Ex. A (Bills of

Information). Those Bills of Information allege, generally, that the Charged Defendants, Bank

Officer A, and others:

   •   Disguised the true financial status of the Charged Defendants, who had, or whose
       associated entities had, significant borrowing relationships at the bank;

   •   Concealed the accurate performance of loans to the Charged Defendants, or their associated
       entities;

   •   Misrepresented the purpose of the loans to the Charged Defendants or their associated
       entities;

   •   Provided false or inaccurate personal financial statements about the assets and liabilities of
       the Charged Defendants;

   •   Unjustly enriched certain First NBC Bank Officers and employees; and

   •   Created false tax credit investments.

See Ex. A (Bills of Information). These fraudulent actions would have necessarily been

communicated to the First NBC Bank Holding Company, as they were part of First NBC Bank’s


                                                 8
    Case 2:19-cv-10341-WBV-DMD Document 50-1 Filed 07/23/19 Page 9 of 15



books and records.

       In comparison, the Complaint alleges similar conduct to the conduct charged in the Bills

of Information. The Complaint alleges the Officer Defendants engaged in intentional misconduct

by, among other things, presenting “incomplete and inaccurate information,” (Complaint at ¶¶ 9-

11), engaging in “improper lending and investing activities,” (Complaint at ¶ 9), making “material

misrepresentations and omissions in financial statements” filed with regulators and conveyed to

the board and bank employees (Complaint at ¶¶ 11, 288), “misstating the risk and position

strengths associated with the Bank’s . . . tax credit investments,” (Complaint at ¶¶ 4, 51-52, 318,

324); leading the “Bank [to] invest in entities that did not qualify for tax credit status at all,”

(Complaint at ¶ 130); providing loans to “non-credit worthy borrowers” (Complaint at ¶¶ 10, 130);

committing “knowing violation[s] of the law,” (Complaint ¶¶ 11, 287, 319, 325, 333); and

engaging in transactions designed to personally benefit them (Complaint at ¶¶ 79-80, 100, 130,

185, 287, 325, 333). Indeed, entire portions of the Complaint track the language of the St. Angelo

Bill of Information and rely on allegations of self-dealing outlined in the Dunlap Bill of

Information. See (Complaint at ¶¶ 184-90, 387-306).

       The similar allegations in the Complaint counsel strongly in favor of a stay. See, e.g., Waste

Management, 2012 WL 520660, at *4 (noting that the similarities of the facts, issues, and conduct

weigh heavily in favor of a stay); Southeast Recovery Group, 278 F.R.D. at 168; Dominguez, 530

F. Supp. 2d at 907-08 (granting motion to stay civil proceedings in part because of the “substantial

overlap” of the issues in the civil and criminal matters).

               2.      The criminal investigation is active and ongoing.

       The second factor - the status of the criminal investigation - also supports a stay. While the

criminal investigation has produced charges against the Charged Defendants, the investigation into

potential criminal violations of other First NBC Bank officers, employees, and others has been

                                                  9
   Case 2:19-cv-10341-WBV-DMD Document 50-1 Filed 07/23/19 Page 10 of 15



ongoing and is yet to result in other indictments. Courts, including the Fifth Circuit, are clear that

the fact that a criminal investigation is still ongoing does not foreclose the availability of a stay of

parallel civil proceedings. See, e.g., Wehling v. Columbia Broadcasting System, 608 F.2d 1084,

1088-89 (5th Cir. 1979) (discovery stayed for three years during ongoing criminal investigation);

Waste Management, 2012 WL 520660, at *3-6 (granting stay prior to indictment); Mutuals.com,

2004 WL 1629929, at *3 (noting that civil cases may be stayed where there is the possibility of a

criminal charge); Brumfield v. Shelton, 727 F. Supp. 282, 284 (E.D.La. 1989) (granting motion to

stay where civil litigant was involved in criminal investigation). Indeed, grounds for granting a

stay prior to an indictment are “often strongest before an indictment is handed down” because it is

necessary to “protect an ongoing criminal investigation[] and pending grand jury hearings.” See

Southeast Recovery Group, 278 F.R.D.162, 167-68 (E.D. La. 2012) (citation omitted).

                3.      The prejudice to plaintiffs based on a delay of the civil proceedings
                        will not be substantial.

        While the Plaintiff has a financial incentive to proceed expeditiously in this matter, any

delay caused by a stay will not operate as a substantial prejudice. The civil case – filed in May of

2019 – is in its infancy, and discovery has not yet begun. No document requests have been served,

and no depositions have been noticed or taken. Once any criminal trial ends, civil discovery could

be conducted, as necessary. See, e.g., SEC v. Chestman, 861 F.2d 49, 50 (2d Cir. 1988) (“so far as

preparation for trial in the civil action is concerned, appropriate opportunities for discovery can be

allowed when the stay is lifted”). In contrast, the criminal investigation has been active for quite

some time and three individuals have already been charged. See Ex. A (Bills of Information).

Further, the Plaintiff may actually benefit from a stay because Plaintiff would be able to use

information gathered during the criminal investigation, resolve previously disputed issues, and

even facilitate settlement, avoiding costly litigation and trial. See Waste Management, 2012 WL


                                                  10
   Case 2:19-cv-10341-WBV-DMD Document 50-1 Filed 07/23/19 Page 11 of 15



520660, at *4. At the very least, a stay in this case will not result in the loss of any evidence, as

the Government has been gathering evidence in its ongoing investigation.

               4.      The interests of the defendants support the Government’s request for
                       a stay.

       The fourth factor - the interest of the civil defendants, one of whom, St. Angelo, is a

Charged Defendant - cuts in favor of the United States’ request for a stay. William Burnell and

Ashton Ryan have already stated that they plan to invoke their Fifth Amendment privilege against

self-incrimination to prevent document discovery, depositions, and interrogatories. Both have

argued that they are the Bank President A and Bank Officer B named in the Bills of Information

and are subjects of the grand jury investigation. See Rec. Doc. 25 at 3-4 (“The grand jury is

examining and investigating the activities of the FNBC, and Mr. Ryan.”); Rec. Doc. 30 at 6 (“Mr.

St. Angelo [] recently pleaded guilty to participating in a scheme to commit bank fraud allegedly

involving Mr. Burnell (Bank Officer B) and Mr. Ryan (Bank President A)”). Ashton Ryan has

stated that he has already asserted his right to remain silent in other related civil proceedings and

plans to assert that right here. Rec. Doc. 25 at 3. He has characterized his situation as placing him

in the grip of a “constitutional dilemma – either he exercises his privilege under the Fifth

Amendment . . . and be unable to defend himself in this [] civil proceeding . . . or waive his [Fifth

Amendment right]” and damage his potential defense to any criminal proceeding. Id. at 3-4, 9.

Similarly, William Burnell has stated he would be “irreparably” prejudiced if a stay were not

granted because he would be forced to choose between “invoking his Fifth Amendment rights or

jeopardize his defense in the civil suit.” Rec. Doc. 30 at 7-8. St. Angelo, who has already been




                                                 11
    Case 2:19-cv-10341-WBV-DMD Document 50-1 Filed 07/23/19 Page 12 of 15



charged with criminal wrongdoing and pleaded guilty, still has criminal exposure 4 and will invoke

his Fifth Amendment right. See Rec. Doc. 16-1 at 8. A stay of this civil case would allow those

parties to properly address any criminal culpability first, prior to any civil liability. See Waste

Management, 2012 WL 520660, at *5 (noting that stay was appropriate so that civil defendants

may decide how to handle their criminal exposure).

         While Marc Bell and EY have stated they “of course are not parties to the criminal

proceeding” (Rec. Doc. 21 at 3, ¶ 3) and take no position on a stay of this proceeding, a stay would

benefit them in allowing them to address any potential exposure prior to the civil litigation moving

forward. Further, it would assist them in narrowing any issues that may be resolved during the

course of the criminal investigation. For example, if the criminal investigation were to establish

that First NBC Bank employees submitted fraudulent information to Marc Bell and EY, that would

affect their defenses in connection with this civil proceeding and facilitate settlement. This

reasoning would also apply to Mary Beth Verdigets and other First NBC Bank employees (i.e.,

Officer Does 1-20).

                  5.       The public’s interests, as well as this Court’s interests, weigh in favor
                           of a stay.

         As to the fifth and sixth factors, the role of the United States as prosecutor of federal crimes

is designed to serve not only the private victims of the crime, but also the general public. In that

sense, it can be fairly stated that “the public interest in [a] criminal case is entitled to precedence

over . . . civil litiga[tion].” In re Ivan F. Boesky Securities Litig., 128 F.R.D. 47, 49 (S.D.N.Y.


4
  A defendant who has pleaded guilty retains his Fifth Amendment right until sentencing has been imposed. See
Mitchell v. United States, 526 U.S. 314, 326 (1999) (the right extinguishes once “the sentence has been fixed and the
judgment of conviction has been final”); United States v. Aviles, 749 F. App’x 263, 267 (5th Cir. 2018) (“The
privilege remains in effect if the defendant has a ‘legitimate fear of incurring additional criminal liability from
testifying’ due to impending sentencing.”); United States v. Lyons, 703 F.2d 815, 818 n.2 (5th Cir. 1983) (“A guilty
plea waives the privilege with respect to the specific charges to which a defendant pled guilty but not other crimes
related to the same events.”).


                                                         12
   Case 2:19-cv-10341-WBV-DMD Document 50-1 Filed 07/23/19 Page 13 of 15



1989) (alteration not in original); see Campbell, 307 F.2d at 487 (“administrative policy gives

priority to the public interest in law enforcement”). In this case, the public interest in law

enforcement greatly outweighs any interest in resolving the civil action first or in a way that would

jeopardize the criminal investigation.

       First, allowing discovery to proceed in this case would damage the integrity of the criminal

case by inhibiting the Government’s ability to preserve the usefulness of its anticipated trial

witnesses. See, e.g., In re WorldCom Sec. Litig., No. 02 CIV. 3288(DLC), 2002 WL 31729501, at

*9 (S.D.N.Y. Dec. 5, 2003) (observing that U.S. Attorney “has a significant interest in preserving

the usefulness of cooperating defendants as Government witnesses”). Whereas in a criminal case

the United States can carefully interview and prepare anticipated trial witnesses in a manner

designed to avoid educating those witnesses about matters outside of the scope of their personal

knowledge to preserve their usefulness and avoid confusion, civil discovery affords litigants broad

rights to examine non-party witnesses under oath about “any non-privileged matter that is relevant

to any party’s claim or defense” or, for good cause, “any matter relevant to the subject matter

involved in the action[,]” even if the information would not be admissible at trial. Fed. R. Civ. P.

26(b)(1). For example, if a deposition question calls for speculation and objections are made, the

party is permitted to ask the question and the witness is required to answer. Fed. R. Civ. P. 30(c)(2).

The party is thus permitted to show the witness documents that the witness has never seen and ask

questions about them, ask about meetings or conversations to which they were not privy, and

inquire about other matters outside the scope of the witness’s personal knowledge. This procedure

upsets the truth-seeking process by polluting the witness’s memory with information outside of

his personal knowledge. Zealous advocacy on behalf of the Plaintiff and defendants in this civil

matter contravenes the Government’s compelling law enforcement interest in preserving,



                                                  13
       Case 2:19-cv-10341-WBV-DMD Document 50-1 Filed 07/23/19 Page 14 of 15



untainted, the integrity of an anticipated trial witness’s memory, perception, and personal

knowledge necessary for the criminal proceedings.

         Additionally, interests of judicial economy counsel in favor of a stay of civil proceedings

pending the outcome of an ongoing criminal matter. Permitting the criminal matter to proceed may

streamline this civil litigation, since there will be no need to make rulings on evidentiary or

discovery issues in the civil case which may be disposed of by the criminal matter. See, e.g., Waste

Management, 2012 WL 520660, at *5 (noting that stay of civil case was warranted because

criminal matter may streamline the civil case). The “conviction of a civil defendant as a result of

the entry of a plea or following a trial can contribute significantly to the narrowing of issues in

dispute in the overlapping civil case and promote settlement of civil litigation not only by that

defendant but also by co-defendants who do not face criminal charges.” Alcala v. Texas Webb

County, 625 F. Supp. 2d 391, 406 (S.D. Tex. 2009). If a stay is not granted, it is almost certain that

duplicative legal findings would occur. With a stay, collateral estoppel or res judicata could narrow

some or all of the overlapping issues and prevent inconsistent rulings. U.S. v. Acadiana

Cardiology, LLC, Civil Action No. 04-732, 2014 WL 1320157, at *3 (W.D. La. 2014) (“It is well

established that a prior criminal conviction may work [as] estoppel . . . in a subsequent civil

proceeding.”).

III.     CONCLUSION

         For the reasons stated in this Memorandum, grounded in well-established Fifth Circuit law,

the United States respectfully requests that this Court grant its Motion to Intervene and Stay

discovery in this civil proceeding until the conclusion of the parallel criminal matter.




                                                 14
   Case 2:19-cv-10341-WBV-DMD Document 50-1 Filed 07/23/19 Page 15 of 15



                                              Respectfully submitted,

                                              MICHAEL M. SIMPSON
                                              Attorney for the United States
                                              Acting Under the Authority Conferred
                                              by 28 U.S.C. § 515

                                              s/Sharan E. Lieberman
                                              SHARAN E. LIEBERMAN
                                              NICHOLAS D. MOSES
                                              MATTHEW R. PAYNE
                                              J. RYAN MCLAREN
                                              Assistant United States Attorneys
                                              U.S. Attorney’s Office (E.D. La.)
                                              650 Poydras Street, Suite 1600
                                              New Orleans, Louisiana 70130
                                              Telephone: (504) 680-3129
                                              E-Mail: sharan.lieberman@usdoj.gov


                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 23, 2019, I electronically filed the foregoing with the Clerk
of Court by using the CM/ECF system which will send a notice of electronic filing to all counsel
of record.

                                                      s/ Sharan E. Lieberman
                                                      SHARAN E. LIEBERMAN
                                                      Assistant United States Attorney




                                                 15
